Title: Peter Gansevoort to William Eustis, 5 December 1811
From: Gansevoort, Peter
To: Eustis, William


Sir.
Frederick Town 5 Decemr. 1811
It is intimated here, that the two senior Officers of the Light Artillery are soon to be appointed, and that in all probability, they will be selected from the line of the Army. I am not authorized to make any application in favor of Major Porter and indeed he is totally ignorant of this Letter, but as I discover great anxiety in him for promotion, particularly in the Artillery, I think it proper to mention the subject to you. He is too modest to do it himself, and as you are fully acquainted with his merits and service, it is only necessary for me to add that he is considered one of the most capable Officers in service for the corps already mentioned. I am respectfully Your Hume. Servant
P. Gansevoort
